Title: From Alexander Hamilton to Timothy Pickering, 27 November 1780
From: Hamilton, Alexander
To: Pickering, Timothy


                        
                            Dr Sir,
                            Hd Qrs Nov. 27. 80
                        
                        The General desires you will have the boats removed from Doddes to Pompton as speedily as you can &
                            from thence as soon as possible to Kings ferry—The Officer of the Jersey light infantry will take your orders. He will
                            remain in the neighbourhood of Pompton till the Jersey Brigade arrives.
                        
                            Alx. Hamilton
                            Aide De Camp
                        
                    